PER CURIAM.
Appellants seek review of an adverse final judgment rendered in favor of appel-lees Whalen pursuant to a jury verdict in favor of the latter.
This litigation was instituted by appellants against the appellees to recover for injuries sustained in an automobile collision involving a car owned by the Whalens and driven by Janelle Kiernan, a minor. Janelle was a friend of the Whalen’s daughter, Phyllis. The factual issue which was tried by the jury was whether Janelle was driving the Whalen automobile with the consent of the daughter, Phyllis.
The jury rendered its verdict in favor of the plaintiffs against the defendant, Janelle Kiernan, but found a verdict in favor of the Whalen defendants. Inherent in the verdict favoring the Whalens was a finding of fact that Janelle Kiernan did not have the consent of her friend, Phyllis Whalen, to drive the car at the time the collision occurred.
Appellants contend that the trial court erroneously instructed the jury on the elements and nature of consent as it relates to the liability of an automobile owner for the use or misuse of the vehicle.
We have carefully reviewed the instructions given and those about which appellants complain and hold that the appellants were not prejudiced by the language of the instructions given since they more than fairly reflect the law of consent as it relates to the subject matter of this *498cause. We have also considered appellants’ contention that the number of instructions given on the issue of consent tended to unduly emphasize that particular facet of the case and was therefore prejudicial to the plaintiff. We hold that this contention is also without merit in light of the numerous instructions requested by appellants themselves on the subject. Moreover, no objections were made at the trial against the giving of the instructions now complained of or regarding the inundative effect of the charges raised in this appeal.
Having reviewed the record on appeal, and considered the briefs and arguments of counsel, and it appearing therefrom that appellants have failed to demonstrate error, the judgments reviewed herein are affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.